DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: lock 142.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lock for the battery cover (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the “underside” recited in claim 20, line 2, includes and/or defines the “bottom surface” previously recited in claim 20, line 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/181220 (hereinafter “WO220”) in view of Klees (US#5688040).
Regarding claim 1, WO220 discloses a remembrance vessel comprising: a body 28 having an outer wall, a top and a bottom surface; an illumination feature 20 disposed on the top of the body; a power source 81; and a base 26 provided on the bottom surface of the body, wherein the base is comprised of an internal cavity 14 for holding an interned material.
WO220 discloses the base has a smooth outer surface as opposed to including a plurality of gripping dimples.  However, as evidenced by Klees, such a configuration is known in the candle art, see candle base 20 including a plurality of dimples (indentations).  Therefore, as evidenced by Klees, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WO220 by including a plurality of dimples (indentations) on the base.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the plurality of dimples on the base would enhance the aesthetic appearance thereof and inherently improving the gripping thereof.
Regarding claim 10, WO220 discloses wherein the illumination feature comprises a first sequence (on) and a second sequence (off).  
Regarding claim 11, WO220 discloses wherein the illumination feature further comprises a third sequence (predetermined pattern) and a fourth sequence (random pattern) via control circuit 50, page 7 line 30, through page 8, line 2.  

Claims 2-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO220 in view of Klees (US#5688040), and further in view of Piccionelli et al. (US#2020/0154721).
Regarding claims 2 and 3, WO220 fails to disclose a speaker and a video screen. However, as evidenced by Piccionelli, such a configuration is known in the candle art, see candle holder 402 including a speaker 506 and video screen 404, Figs. 4-5. Therefore, as evidenced by Piccionelli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WO220 by including a speaker and video screen. The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results. Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)). The inclusion of the speaker and video screen would enhance the customization of the vessel.
Regarding claim 4, Piccionelli teaches a processor 1602, a controller 1602, a wireless communication module 1608 and a memory 1604, see Fig. 16 and [0055, 0067].
Regarding claims 5 and 8, WO220 discloses a timer (page 11, lines 10-13) and a switch (page 6, lines 3-6).
Regarding claim 6, WO220 discloses the body is made of wax (page 6, lines 7-13) and thus a “hand deformable” material.
Regarding claim 7, WO220 invites change to the body material by citing plastic or other like material options. It would have been an obvious design consideration to modify WO220 such that the body was made of a polyurethane foam or a rubberized material for the inherent material properties thereof as the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 9, Piccionelli teaches the video screen and speaker are operated “in sync” with one another as the video screen and speaker can operate simultaneously.
Regarding claim 12, WO220 fails to disclose wherein the fourth sequence is dimmed light. However, the specific illumination sequences represent change in ornamentation, are not critical to the invention, and provide no mechanical function. It would have been an obvious design consideration to modify WO220 to include a dimmed light sequence for enhanced customization as a change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 13, Piccionelli teaches the memory includes a pre-recorded message ([0055], lines 6-7).
Regarding claim 14, WO220 as modified above discloses the illumination feature is operated “in sync” with video screen and speaker as all three elements can be operated simultaneously.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO220 in view of Klees (US#5688040), and further in view of Rhoads (US#1484964).
Regarding claim 15, WO220 discloses a memorial internment vessel comprising: a shaped body 28 having a top end, a bottom end and a sidewall extending between the top end and the bottom end, wherein the shaped body has a geometric shape (cylindrical); a base 26 having a cavity 14, wherein the base is sized and configured to fit on the bottom end of the shaped body; an illumination feature 20 disposed on the top end 22 of the shaped body, wherein the illumination feature is operable in at least a first mode (off) and a second mode (on).
WO220 discloses the base has a smooth outer surface as opposed to including a plurality of gripping dimples.  However, as evidenced by Klees, such a configuration is known in the candle art, see candle base 20 including a plurality of dimples (indentations).  Therefore, as evidenced by Klees, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WO220 by including a plurality of dimples (indentations) on the base.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the plurality of dimples on the base would enhance the aesthetic appearance thereof and inherently improving the gripping thereof.
WO220 fails to disclose the body having a reflective inner wall configured to reflect light.  However, as evidenced by Rhoads, such a configuration is known in the candle art, see claim 6 wherein the inner walls of the body 6 are reflective.  Therefore, as evidenced by Rhoads, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WO220 such that inner wall of the body was reflective.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the reflective inner wall would enhance illumination.
Regarding claim 16, WO220 fails to disclose a speaker and a video screen. However, as evidenced by Piccionelli, such a configuration is known in the candle art, see candle holder 402 including a speaker 506 and video screen 404, Figs. 4-5. Therefore, as evidenced by Piccionelli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WO220 by including a speaker and video screen. The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results. Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)). The inclusion of the speaker and video screen would enhance the customization of the vessel.
Regarding claim 17, WO220 discloses a processor 1602, a controller 1602, a timer (page 11, lines 10-13), a wireless communication module 1608 and a switch (page 6, lines 3-6).
Regarding claim 18, WO220 discloses wherein the timer cycles through the illumination feature through the first and second modes (page 11, lines 10-13).
Regarding claim 19, WO220 discloses wherein the illumination feature further comprises a third mode (predetermined pattern) and a fourth mode (random pattern) via control circuit 50, page 7, line 30, through page 8, line 2.
Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Is noted the lock for the battery cover is required.
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive with respect to the added limitations overcoming the previous prior art rejection of claims 1, 15, and 20.  However, as necessitated by amendment, a new ground(s) of rejection is made above.
Further, regarding claims 6 and 7, the applicant argues WO220 fails to disclose or suggest the body being a “hand deformable” material (i.e. a material capable of being deformed by hand).  The examiner disagrees, and the applicant concedes, the wax body of WO220 is at least hand deformable when it is softened.  Again, regarding claim 7, WO220 invites change to the body material by citing plastic or other like material options. It would have been an obvious design consideration to modify WO220 such that the body was made of a polyurethane foam or a rubberized material for the inherent material properties thereof as the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Further, it is noted claims 6 and 7 do not recite as argued a deformable portion applied to only a portion of the body.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
It is noted Robinson (US#2007/0207427) disclose a candle including a rubberized hand deformable portion 6 applied to a portion of the body 7.
It is noted Micele Jr. et al. (US#2005/0024859) discloses a candle body wherein an inner wall is coated with a prismatic film to reflect light (see [0049]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677